DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 7/12/2021 has been considered and entered into the record.  Amended claim 1 overcomes the previous indefinite rejection as the quantity of trichome fibers present in the sanitary tissue has been clarified.  Accordingly, the previous 112(b) rejection is withdrawn.  Claims 1–9 and 11–17 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9 and 11–17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 2011/0168342 A1) in view of Shannon (US 2005/0274470 A1).
Mohammadi teaches a single- or multi-ply sanitary tissue comprising a blend of softwood, hardwood, and hydrophobic fibers.  Mohammadi ¶¶ 8, 39–40, 139.  The hydrophobic fibers may be trichome fibers harvested from a Stachys genus plant, wherein the sanitary tissue may comprise up to 20 weight percent trichome fibers.  Id. ¶¶ 12, 138–139.  The trichome fibers have lengths as short as about 100 microns.  Id. ¶ 108.  The use of the term “about” includes values both above and below the disclose length value.  Id. ¶ 109, 126, claim 19.
Mohammadi fails to teach or suggest a sanitary tissue exhibiting a contact angle of 100 degrees or more.
Shannon teaches an apertured tissue product having at least one hydrophobic exterior layer formed by coating the surface of the tissue product with hydrophobic polysiloxane to form a tissue having a contact angle in excess of 88.  Shannon abstract, ¶¶ 2, 21, 70, 71.  The fibers of the tissue, such as cellulosic eucalyptus fibers are treated with hydrophobic amino-functional polysiloxane to form synthetic hydrophobic fibers.  See id. ¶ 72.  The use of a hydrophobic surface allows for fluid to be absorbed by the interior of the tissue, while the leaving the tissue’s surface dry.  Id. abstract.  
It would have been obvious to one of ordinary skill in the art to have coated the surface of the Mohammadi tissue with hydrophobic polysiloxane to form an absorbent tissue that maintains a dry surface that has a contact angle in excess of 88 (e.g., 100 degrees or more).  
Applicant’s Specification explains that the addition of trichome fibers and/or the addition of silicone drives up the contact angle of a sanitary tissue.  See Spec. at 17:1–9.  Mohammadi teaches that one example of sanitary tissue may contain up to 20 weight percent trichome fibers.  Mohammadi ¶ 12.  Accordingly, Mohammadi teaches the use of more than 10 weight percent trichome fibers in the formation of a sanitary tissue.  Mohammadi also teaches the use of hydrophobic silicone in making the sanitary tissue.  Id. ¶ 11.  Additionally, according to Applicant’s own disclosure, use of trichome fibers in 
Furthermore, Shannon teaches an apertured tissue product having at least one hydrophobic exterior layer formed by coating the surface of the tissue product with hydrophobic polysiloxane to form a tissue having a contact angle in excess of 88 degrees.  Shannon abstract, ¶¶ 2, 21, 70, 71.  Thus, the Examiner’s position that a hydrophobic sanitary tissue with a contact angle of at least 100 degrees is obvious is further supported in that Shannon uses hydrophobic polysiloxane (i.e., silicone) to form a hydrophobic sanitary tissue with a contact angle in excess of 88 degrees because the use of polysiloxane renders the tissue hydrophobic with a high contact angle. 


Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner has improperly relied upon Mohammadi to teach the application of surface softening agents, such as quaternary ammonium surface softening agents and silicones citing paragraph 11 of the reference.  Applicant contends that the cited paragraph instead precludes the addition of quaternary ammonium surface softening agents and silicones to the fibrous structure of Mohammadi.  Applicant’s argument is unpersuasive because Applicant has neither addressed the specific findings of the Examiner or the Mohammadi reference in its entirety.  The Examiner concedes that the cited paragraph teaches a fibrous structure devoid of quaternary Id. claim 19.  Accordingly, Mohammadi does not teach away from the use of quaternary ammonium compounds, silicone, and mixtures thereof, but instead specifically teaches their use.  Furthermore, as set forth above, the Examiner has relied upon Shannon to teach the use of hydrophobic polysiloxane (silicone) to form a tissue product with a high contact angle.  Thus, in light of Mohammadi’s specific recitation of combining silicone, and tissue and Shannon’s use of silicone to form a high contact angle tissue, it would have been obvious to have combined the prior art in manner suggested by the Examiner to arrive at the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786